THE   AITORNEY     GENERAL
                                   OF TEXAS
                                   AUS-X'IX11.   TEW

   WILL       WILSOS
A-XTORNEX-        GEXEIIAL             July 21, 1960


   HonorableTomBlackwell                               opinionno. ww-889
   County Attorney
   Austin,Texas                                        Re: Can a surety be~boundon
                                                           bail bond where the surety~s
                                                           name was not signed In person
                                                           but was ~slgnedby a professional
                                                           bondsmenactingunder a valid
                                                           power of attorney specifically
                                                           .autho~izingthesigningof
   Dear Mr. Blackwell:                                     suretybonds?

             You have asked the followingquestions:

                   "(1) Can a suretybe bound on bail bond where the
             surety'sname was not signed in person but was signedby a
             professionalbondsmenacting under a valid power of attorney
             specificallyauthorizingthe signingof suretybonds.

                    "(2) Should the Sheriffaccept a misdemeanorbond from
             a professionalbondsmenwho has become disqualifiedunder the
             provisionsof Art. 277, C.C.P.,who desiresto sign the name of
             a wealthy residentof the countyunder a power of attorney
             specificallyauthorizingthe signingof surety bonds."

             Article 273, Texas Code of CriminalProcedurereads in part as follows:

             "A bail bond shall be sufficientif it containsthe followingrequisites:
             ...
                    4.  That the bond be signedby name or mark by the
             principaland sureties.
             ...1,

         In Walker v. State, log Tex. Cr. R. 618, 6S.W.2d 356 (1928) the Court of
   CriminalAppeals consideredthe statutoryprovisionsrelativeto the executionof
   bail bonds and reachedthe conclusionthat they requiredthat the signatureor
   mark of the principalbe made in person. Ex parte Meadows, I.29Tex. Cr. R. 297,
   87 S.W.2d 254 (1935)extendedthis rulingand held that where the names of the
   suretieson a bail bond were sigendby the attorney in fact for said sureties,who
   was duly authorizedin writing to executebail bonds generally,there was no
HonorableTom Blackwell,Page 2    (WW-889)

compliancewith Art. 273 $4 of the Texas Code of CriminalProcedure. Non
compliancemakes the bond void and of no effect.

          In Wilkinsv. State, 130 Tex. Cr. R. 36, 91 S.W.2d 354 (1936),the
court held that where an attorney in fact signedthe appealbond insteadof
the surety   in person,the bond was defectiveand therefore,the Court of
CriminalAppealshad no jurisdiction.

       In view of the above cases, the answer to both your questionsare
answered in the negative.

       This opiniondeals with individualsactionas bondsmenand is not
intendedto affirm or deny the power of corporations
                                                  to executebail bmds
as suretiesIn accordancewith statutesof this State.

                                  SUMMARY

1. A suretycannotbe bound on a bail bond where the surety'sname was not
signed in personbut was signedby a professionalbondsmenacting under a
power of attorneyspecificallyauthorizingthe signingof suretybonds.

2.  The Sheriffshouldnot accept a misdemeanorbond from a professional
bondsmenwho has become disqualifiedunder the provisionsof Art. 277, C.C.P.
who desiresto sign the name of a wealthyresidentof the county under a power
of attorney specificallyauthorizingthe signingof suretybonds.

                                            Yours very truly,

                                         WILL WILSON
                                         ATTORNEXGHNNRALOFTNNAS




                                                Cecil Cammack,Jr.
                                                Assistant

CC: ca

APPROVED

OPIElION
       COMMITTEE:

W. V. Geppert,Chairman
Tom I. McFarling
Phocion Park
Bob Walls

RRVINWND FOR THE ATTORNEYGENERAL
By: LeonardPassmore